COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Bruce I. Schimmel v. Gary McGregor, Teri McGregor, Kris Hall,
                          Soledad Pineda, Larry Bishop, Cynthia Bishop, George Clark,
                          Deborah Clark, and Carol Severance

Appellate case number:    01-13-00721-CV

Trial court case number: 2013-05146

Trial court:              113th District Court of Harris County

Date motion filed:        July 24, 2014

Party filing motion:      Appellees

       It is ordered that the motion for rehearing is   DENIED          GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                       Acting individually       Acting for the Court

Panel consists of: Justices Keyes, Bland, and Brown


Date: September 18, 2014